Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 03/03/2022.
Claims 1, 11, 13 have been amend.
Claims 1-13 are pending in the instant application.
Claims 3, 6, 7, 11-13 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTOI et al (US 4,325,741).
Applicant’s claims are directed to a method of making a composition comprising of: providing a solution containing decrystallized silk fibroin with crystalline-forming regions, and a colourant, such as iron oxide; subjecting the solution to ultrasonication; and maintaining the solution at 50-65°C for 1-60 minutes, thereby obtaining a colourant-incorporated silk fibroin.
	OTOI teaches fibroin powder, wherein powder reads on crystalline, has good properties for using in cosmetics, but do not permit microscopically intimate mixing with pigment particles (see col. 2, line 48-65), which are commonly used in cosmetics. To overcome this, OTOI teaches a method of making a silk fibroin-coated pigment (see abstract; and col. 1, line 5-11)) composition comprised of: first, dissolving the fibroin in a solvent, such as lithium bromide solution (see col. 3, line 25-30), which is a metal salt, or with an acidic solution using acetic acid (see col. 11, line 15-17), and dispersing a carrier pigment into the resulting fibroin solution (see col. 3, line 33-34; Note, the fibroin cannot be in crystal form because it has been dissolved, thus the fibroin has been decrystallized when dissolved), which reads on providing a solution comprising decrystallized silk fibroin with crystalline-forming regions and a colourant, wherein the concentration of the solutions may vary according to the type of solute used, temperature and the like (see col. 6, line 22-24), wherein an example of temperature used was at a temperature of 60-95°C (see col. 6, line 43-45) to dissolve the fibroin; subjecting the solution to agitation of high shear (see col. 8, line 10-11) or ultrasonic waves is carried out by placing the pigment-loaded aqueous fibroin solution in an ultrasonic wave generator (see col. 8, line 38-42), which reads on ultrasonication, which increases the rate of B-configuration of the fibroin (see col. 8, line 54-58); then dehydrating by centrifugation and dried to absolute dry state by a drying step at temperature of 60-120°C, which would inherently recrystallize the fibroin because of the removal of water/solvent. Note, it is obvious that there is still some water/solution leftover from the centrifugation, because heating is necessary to completely dry the composition into a crystal form. Additional disclosures include: pigment can be iron oxide (see col. 5, line 10); heat treated causes crystallization (see col. 1, line 52); degree of crystallinity of at least 10% and preferably from 20 to 43%, though it may vary slightly according to the conditions of the production process (see col. 4, line 26-29); pigment loaded-fibroin solution precipitated from a solution by exposure to ultrasonic waves, dehydrating and drying (see col. 1, line 9-11; col. 3, line 53-60), which reads on obtaining the colourant-incorporated silk fibroin in the solution directly after the maintain step.
	 OTOI does not teach the exact heating temperature range of 50-65°C or time duration for recrystallization as claimed by Applicant.
The references do not specifically teach exact range of heating temperature and time duration for dissolving the fibroin into a solution or heating temperature and time duration to dry out a wet fibroin-pigment composition into a dry crystal as claimed by Applicant.  However, the prior art teaches similar ranges for dissolving a fibroin into a solution and for drying out a wet fibroin-pigment composition into a dry state to form a crystal. The heating temperature and time to remove the solvent/water in a method of crystallizing solution of fibroin or to dry a wet composition into a crystal is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal heating temperature and time in order to best achieve the desired results, such as dissolving a fibroin into solution or drying out a large volume or small volume of wet fibroin-pigment composition, with or with centrifugation to remove excess water, into a dry state to form a crystallization/recrystallization of the fibroin incorporate with the iron oxide pigment/colorant (see title and Fig. 1).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of heating temperature and time to dissolve a fibroin into solution or to dry a wet fibroin-pigment composition into a crystal would have been obvious at the time of Applicant's invention. 

Claims 1-2, 4-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTOI et al (US 4,325,741) in view of MAGOSHI et al (Crystallization of silk fibroin from solution. Thermochimica Acta 352-353 (2000) 165-169.
	As discussed above, OTOI teaches Applicant’s invention.
	OTOI does not teach in details about the silk fibroin came from Bomnyx mori silkworm or the ultrasonic setting.
	MAGOSHI teaches crystallization of silk fibroin from solution (see title), wherein the silk fibroin is from Bomnyx mori silkworm (see pg. 165, 2nd col). The evaporation of water from liquid silk, wherein the silk fibroin crystallizes when weight loss of water reaches 40% at the temperatures below 120°C. The crystallization occurs 20 min after the specimens are put at above 100°C and 1-3 h at below 100°C. In the DSC curve of liquid silk of domestic silk Bombyx mori, the α-β transition occurs at 51°C. The crystallization temperatures of wild silk Antheraea yamamai, Antheraea pernyi and Dictyoploa japonica are 59, 67 and 62.5°C, respectively (see abstract). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use silk fibroin that came from Bomnyx mori silkworm. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because it’s well known in the prior art that silk fibroin comes from Bomnyx mori silkworm.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crystallizing the solution of fibroin by heating only without centrifugation. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of crystallizing solution of fibroin by only heating to remove the solvent for crystallization.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to heat at 51°C. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because MAGOSHI teaches crystallization of fibroin can occur at this temperature.
The references do not specifically teach the ultrasonication parameters as claimed by Applicant.  However, the prior art teaches using ultrasonication to increase the rate of B-configuration. Thus, the ultrasonication in a method of crystallizing solution of fibroin is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal the ultrasonication in order to best achieve the desired results, such as crystallization of the fibroin with the iron oxide pigment/colorant in B-configuration.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ultrasonication would have been obvious at the time of Applicant's invention. 

Response to Arguments
	Applicant argues that as can be seen, amended claim I recites the limitation of "maintaining the solution at 50°C to 65°C." This does not refer to drying of a mixture to form dry crystalline as alleged by the Examiner on page 8 of the present Office Action. This feature does not even refer to drying the solution at the aforesaid temperature range. To clarify this in the claims, Applicant amended claim I to define that the colourantincorporated silk fibroin is obtained in the solution directly after the maintaining step. See, e.g., Example 2B of Applicant's Specification. According to Example 2B (see, e.g., paragraph [0078], lines 5-7 of Applicant's specification), it is already exemplified that the mixture (i.e., the solution containing the recrystallized fibroin) was frozen overnight, then subsequently freeze dried. It is apparent from the terms "frozen" and "freeze-dried" that the mixture did not simply undergo drying to form dry crystalline as alleged by the Examiner. Such terms already mean that a liquid remains (i.e., the solution as a liquid is maintained), otherwise freeze-drying is unnecessary. Said differently, the "maintaining" step does not include drying to render dry crystalline as incorrectly alleged by the Examiner. Otoi and Magoshi, whether taken alone or in combination, do not teach such a feature. The Examiner recognizes that Otoi teaches reheating and drying a wet mixture at an elevated temperature to render dry crystalline. Such a teaching of Otoi is understandably contradistinguished from the aforesaid maintaining step as clarified above, i.e., where the solution is maintained at 50°C to 65°C with the recrystallized fibroin in the solution, and not dried to render dry crystalline. In other words, Otoi does not even teach such a maintaining step. Magoshi does not teach the aforesaid step of subjecting the solution to ultrasonication and maintaining the solution at 50°C to 65°C for I minute to 60 minutes to obtain the colourant-incorporated silk fibroin in the solution directly after the maintaining step. Apparently, Magoshi does not even teach any step involving ultrasonication. In fact, Magoshi (see, e.g., page 166, right column, pt paragraph of Magoshi) teaches that the crystal structure of silk fibroin can be changed by just relying on the drying temperature and the initial silk fibroin concentration in water - with this teaching understandably there is no motivation to involve ultrasonication.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection OTOI teaches pigment loaded-fibroin solution precipitated from a solution by exposure to ultrasonic waves, dehydrating and drying (see col. 1, line 9-11; col. 3, line 53-60), which reads on obtaining the colourant-incorporated silk fibroin in the solution directly after the maintain step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618